Citation Nr: 0612930	
Decision Date: 05/04/06    Archive Date: 05/15/06

DOCKET NO.  00-23 648	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

Entitlement to a rating in excess of 60 percent for 
antithrombin III deficiency with history of pulmonary 
embolism.

Entitlement to a total rating based on individual 
unemployability due to service connected disability (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

E.B. Joyner, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 1979 to July 
1983.  This matter comes before the Board of Veterans' 
Appeals (Board) on appeal from rating decisions by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Winston-Salem, North Carolina.  

Although the veteran requested a Travel Board hearing in 
conjunction with his appeal, he later withdrew his request 
for such a hearing in an August 2004 statement.  Thereafter, 
in his May 2005 VA Form 9, the veteran requested a 
videoconference hearing.  He withdrew this request in a 
September 2005 statement.  He has not requested a hearing 
since then.  


FINDINGS OF FACT

1.  The veteran's antithrombin III deficiency is productive 
of chronic pulmonary thromboembolism requiring anticoagulant 
therapy; the veteran does not have pulmonary hypertension, 
right ventricular hypertrophy, or cor pulmonale.  

2.  The veteran's service-connected disability does not 
preclude him from securing or following substantially gainful 
employment consistent with his education and industrial 
background.  


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 60 percent for 
antithrombin III deficiency have not been met.  38 U.S.C.A. § 
1155 (West 2002); 38 C.F.R. §§ 4.7, 4.97, Diagnostic Code 
6817 (2005).

2.  The criteria for entitlement to a TDIU are not met.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.340, 3.341, 4.16 
(2005). 

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002), 
and the pertinent implementing regulation, codified at 38 
C.F.R. § 3.159 (2005), provide that VA will assist a claimant 
in obtaining evidence necessary to substantiate a claim but 
is not required to provide assistance to a claimant if there 
is no reasonable possibility that such assistance would aid 
in substantiating the claim.  They also require VA to notify 
the claimant and the claimant's representative, if any, of 
any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  In 
addition, VA must also request that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim.  

The Board also notes that the United States Court of Appeals 
for Veterans Claims (Court) has held that the plain language 
of 38 U.S.C.A. § 5103(a) (West 2002), requires that notice to 
a claimant pursuant to the VCAA be provided "at the time" 
that, or "immediately after," VA receives a complete or 
substantially complete application for VA-administered 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 
(2004).  The Court further held that VA failed to demonstrate 
that, "lack of such a pre-AOJ-decision notice was not 
prejudicial to the appellant, see 38 U.S.C. § 7261(b)(2) (as 
amended by the Veterans Benefits Act of 2002, Pub. L. No. 
107-330, § 401, 116 Stat. 2820, 2832) (providing that "[i]n 
making the determinations under [section 7261(a)], the Court 
shall . . . take due account of the rule of prejudicial 
error")."  

The timing requirement enunciated in Pelegrini applies 
equally to the initial-disability-rating and effective-date 
elements of a service-connection claim.  Dingess v. 
Nicholson, No. 01-1917 (U.S. Vet. App. March 3, 2006) 
(Hartman, No. 02-1506).

The record reflects that through the statements of the case, 
supplemental statements of the case, letters dated in July 
2002, June 2003, June 2004, April 2005, and October 2005 from 
the RO, the veteran has been informed of the evidence and 
information necessary to substantiate his claims, the 
information required of him to enable VA to obtain evidence 
in support of his claims, the assistance that VA would 
provide to obtain evidence in support of his claims, and the 
evidence that he should submit if he did not desire VA to 
obtain such evidence on his behalf.  Although VA did not 
specifically inform the veteran that he should submit any 
pertinent evidence in his possession, it did inform him of 
the evidence that would be pertinent and that he should 
either submit such evidence or provide VA with the 
information necessary for VA to obtain such evidence.  
Therefore, the Board believes that he was on notice of the 
fact that he should submit any pertinent evidence in his 
possession.  He was given ample opportunity to respond and 
submit evidence.  

The record also reflects that all pertinent available service 
medical records and all available post-service medical 
evidence identified by the veteran have been obtained.  In 
addition, the veteran has been afforded appropriate VA 
examinations.  Neither the veteran nor his representative has 
identified any outstanding evidence that could be obtained to 
substantiate the claims.  The Board is also unaware of any 
such outstanding evidence.  Therefore, the Board is also 
satisfied that VA has complied with the duty to assist 
provisions of the VCAA and the implementing regulations.  

Following the provision of the required notice and completion 
of all indicated development of the record, the originating 
agency readjudicated the claims in April 2005 and August 
2005.  There is no indication or reason to believe that the 
ultimate decision of the originating agency on either claim 
would have been different had complete VCAA notice been 
provided at an earlier time.

In sum, the Board is satisfied that any procedural errors in 
the development and consideration of the claims by the 
originating agency were insignificant and non-prejudicial to 
the veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  

Accordingly, the Board will address the merits of the claims.

Factual Background

In accordance with 38 C.F.R. §§ 4.1, 4.2, 4.41, 4.42 (2005) 
and Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board 
has reviewed all evidence of record pertaining to the history 
of the service-connected disability.  The Board has found 
nothing in the historical record which would lead to the 
conclusion that the current evidence of record is not 
adequate for rating purposes.  Moreover, the Board is of the 
opinion that this case presents no evidentiary considerations 
which would warrant an exposition of remote clinical 
histories and findings pertaining to this disability, except 
as noted below.  

The report of a February 2000 VA examination notes the 
veteran's statement that he has been on Coumadin for more 
than 20 years.  He indicated that he has occasional episodes 
of chest pain, for which he goes to the hospital and receives 
Heparin.  On exam, his heart was not enlarged, no murmurs 
were heard, and rhythm was regular.  There were adequate 
pulses to the extremities and seated blood pressure was 
134/78.  The diagnosis was antithrombin III deficiency by 
history with intermittent episodes of pulmonary embolism.  A 
chest X-ray study disclosed that the cardiac silhouette was 
unremarkable.  The veteran had scarring of the left base.  
There appeared to be thick wall bronchi of the right base.  
Both hilar areas were somewhat prominent in their appearance, 
right more so than left.  This appearance was thought to be 
secondary to the large pulmonary artery.  The bony thorax was 
unremarkable.  No acute process of the chest was identified.

VA records from June 2000 note that the veteran was seen for 
follow-up anticoagulation therapy.

A January 2001 medical record from the veteran's private 
physician, T.B. Garner, M.D., states that the veteran is not 
going to be able to return to the work force due to his 
lumbar disc disease and he cannot pursue elective back 
surgery because it is potentially life threatening to him.  

In a February 2001 application for increased compensation 
based upon unemployability, the veteran indicated that he was 
employed as a rural letter carrier by the U.S. Postal Service 
from April 1990 to June 2000.  

In a February 2001 request for employment information in 
connection with a claim for disability benefits, the veteran 
indicated that he had not been working since June 2000, due 
to a job-related injury.  

An April 2001 letter from Dr. Garner notes that the veteran 
can probably do some type of work for four to six hours a 
day.

An October 2001 letter from Dr. Garner states that the 
veteran suffers from a recurrent herniated disc in his lower 
lumbar spine.  The veteran also suffers from antithrombin III 
deficiency, which makes any back surgery potentially life-
threatening.  Dr. Garner stated that back surgery is not 
elective, but is being avoided because of the serious nature 
of the veteran's clotting disorder and risk of death due to 
surgery.  

VA progress notes dated from December 2002 to June2003 note 
that the veteran was seen for follow-up anticoagulation 
therapy.

The report of an August 2002 VA examination notes that the 
veteran should not do heavy lifting due to his back 
condition.  He also should not be on a ladder, or do any 
stooping, bending, crawling, or lifting.  

Another August 2002 VA examination report notes that the 
veteran presently has no anemia.  He also did not complain of 
any weakness or adverse symptoms secondary to blood clotting.  
He has not noticed that he bruises or bleeds easily.  He has 
not had any phlebitis.  His color was noted to be good.  He 
stated that he takes Coumadin.  The veteran has prothrombin 
and other appropriate blood studies at least once a month.  
Test results show that he is at a level where he is noted to 
be anticoagulated.  The physical exam was unremarkable.  The 
diagnosis was history of pulmonary emboli, secondary to 
hematology disorder, antithrombin III deficiency under 
treatment by anticoagulation.  

A December 2002 VA progress note indicates that the veteran 
was seen for intermittent, left-sided chest pain.  The 
veteran said that he experiences this pain about twice a 
week.  Sometimes it lasts an entire day.  The pain was 
described as mild, dull, and localized near the left sternal 
border.  The exam was unremarkable.  The impression was 
history of chest pain, atypical, pain free at present, 
hypertension, controlled, and antithrombin III deficiency, 
history of pulmonary embolism for which the veteran is taking 
Coumadin.

A March 2003 addendum to the August 2002 VA exam notes that 
because of the veteran's lumbar spine disability, he is 
unable to do any work that requires work on steps, ladders, 
fast walking, or lifting.  If under adequate pain control, 
the veteran should be able to work at an entirely sedentary 
desk job.  

A June 2004 letter , Dr. Garner stated that the veteran is 
permanently disabled and his condition will never improve 
because he cannot get back surgery because of his 
antithrombin III deficiency and required coumadin therapy.  
The veteran's back pain prevents him from maintaining any 
gainful employment.  In addition, the veteran is prone to 
increased bruising and requires frequent blood monitoring for 
his antithrombin III deficiency.  In conclusion, Dr. Garner 
stated that the veteran is permanently unable to return to 
work or maintain any gainful employment because of his 
antithrombin III deficiency and his lumbar injury.

A November 2004 VA examination report notes the veteran's 
statement that he initially presented with thrombosis in May 
1980, for which he was heparinized and discharged on 
Coumadin.  He took the Coumadin for six months.  He did well 
until November 1986, when he developed chest pain and 
dyspnea.  The veteran indicated that he worked for the North 
Carolina Department of Corrections as an officer and later in 
the mail room as an administrative assistant.  His most 
recent job was with the U.S. Postal service delivering mail.  
The  November 2004 exam revealed blood pressure of 135/84.  
Chest exam was clear.  

The RO forwarded the claims folders to the Director of 
Compensation and Pension Service for consideration of whether 
an extra-schedular rating was in order.  In March 2005, the 
Director stated that the evidence revealed that the veteran's 
blood disorder is asymptomatic and therefore a higher 
evaluation is not warranted.  Furthermore, it was determined 
that the veteran is unable to maintain gainful employment due 
to his nonservice-connected herniated lumbar disc.  
Therefore, entitlement to TDIU is also not warranted.

Analysis

I.  Increased Rating

Disability evaluations are determined by the application of a 
schedule of ratings, which is in turn based on the average 
impairment of earning capacity caused by a given disability.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2005).  Separate 
diagnostic codes identify the various disabilities.  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  

In every instance where the schedule does not provide a 
noncompensable evaluation for a diagnostic code, a 
noncompensable evaluation will be assigned when the 
requirements for a compensable evaluation are not met.  
38 C.F.R. § 4.31.

In addition, when there is an approximate balance of positive 
and negative evidence regarding any issue material to the 
determination of a matter, the Secretary shall give the 
benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b); 
38 C.F.R. § 4.3.

The veteran's antithrombin III deficiency is currently rated 
as 60 percent disabling under 38 C.F.R. § 4.97, Diagnostic 
Code 6817 (2005).  Under that code, a 60 percent rating is 
warranted for pulmonary vascular disease if there is chronic 
pulmonary thromboembolism requiring anticoagulant therapy or 
following inferior vena cava surgery without evidence of 
pulmonary hypertension or right ventricular dysfunction.  A 
100 percent rating is warranted for primary pulmonary 
hypertension; chronic pulmonary thromboembolism with evidence 
of pulmonary hypertension, right ventricular hypertrophy, or 
cor pulmonale; or pulmonary hypertension secondary to other 
obstructive disease of pulmonary arteries or veins with 
evidence of right ventricular hypertrophy or cor pulmonale.  

The medical evidence of record shows that the veteran 
requires anticoagulation therapy to control thromboembolism 
as a result of the antithrombin III deficiency; however, he 
has not been found to have pulmonary hypertension, right 
ventricular hypertrophy, or cor pulmonale.  Consequently, the 
Board finds that the service-connected disability is 
appropriately rated as 60 percent disabling.

In reaching this conclusion, the Board has considered the 
benefit-of-the-doubt doctrine; however, as the preponderance 
of the evidence is against the claim, that doctrine is not 
applicable in the instant appeal.  

II.  TDIU

A total rating based on unemployability due to service-
connected disabilities may be granted where the schedular 
rating is less than total and the service-connected 
disabilities preclude the veteran from obtaining or 
maintaining substantially gainful employment consistent with 
his education and occupational experience.  38 C.F.R. §§ 
3.340, 3.341, 4.16 (2005).

If there is only one such disability, it must be rated at 60 
percent or more, and if there are two or more disabilities, 
there shall be at least one disability rated at 40 percent or 
more, and sufficient additional disability to bring the 
combined rating to 70 percent.  38 C.F.R. § 4.16(a).  For 
those veterans who fail to meet the percentage standards set 
forth in 38 C.F.R. § 4.16(a), total disability ratings for 
compensation may nevertheless be assigned when it is found 
that the service-connected disabilities are sufficient to 
produce unemployability; such cases should be referred to the 
Director, Compensation and Pension Service, for extra-
schedular consideration.  38 C.F.R. § 4.16(b).

The central inquiry is, "whether the veteran's service-
connected disabilities alone are of sufficient severity to 
produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 
524, 529 (1993).  Neither nonservice-connected disabilities 
nor advancing age may be considered in the determination.  38 
C.F.R. §§ 3.341, 4.19; Van Hoose v. Brown, 4 Vet. App. 361, 
363 (1993). 

The veteran is only service connected for antithrombin III 
deficiency with history of pulmonary embolism, which is rated 
as 60 percent disabling.  The veteran thus satisfies the 
minimum percentage requirements for individual 
unemployability benefits under 38 C.F.R. § 4.16(a).  The 
question that remains, however, is whether his service-
connected disability precludes him from obtaining or engaging 
in substantially gainful employment.

In the Board's opinion, the evidence demonstrates that the 
veteran is unemployable primarily due to his back disability.  
In fact, there is no medical evidence in the record 
supportive of the proposition that the service-connected 
disability is sufficient by itself to render the veteran 
unemployable.  The veteran's private physician, Dr. Garner, 
indicated that the veteran is unemployable due to his back 
disability as well as his antithrombin III deficiency.  Dr. 
Garner further stated that back surgery was not advisable 
because of the risk of complication due to his service-
connected antithrombin III deficiency.  The record shows that 
the veteran was employed as a postal worker for ten years 
from 1990 to 2000.  During this time he carried a diagnosis 
of antithrombin III deficiency and worked as a rural letter 
carrier without any problems.  It was not until he injured 
his back that he stopped working in June 2000.  The 
antithrombin III deficiency itself is under control with 
anticoagulation therapy, is essentially asymptomatic, and has 
never precluded the veteran from working in the past.  
Although Dr. Garner has stated that the antithrombin III 
deficiency prevents the veteran from undergoing surgery for 
his back disorder, service connection has been denied for the 
back disability, so the impairment resulting from the 
disorder may not be considered in the determination of 
whether the veteran is unemployable due to service-connected 
disability.  

Accordingly, the Board has concluded that the veteran's 
service-connected disability is insufficient by itself to 
preclude him from obtaining or maintaining any form of 
substantially gainful employment consistent with his 
education and industrial background.


ORDER

Entitlement to a rating in excess of 60 percent for 
antithrombin III deficiency with history of pulmonary 
embolism is denied.

Entitlement to a total rating based on individual 
unemployability due to service connected disability is 
denied.




______________________________________________
Shane A. Durkin
Veterans Law Judge
Board of Veterans' Appeals





 Department of Veterans Affairs


